
	

113 SRES 39 IS: Authorizing expenditures by the Committee on Small Business and Entrepreneurship for March 1, 2013 through September 30, 2013.
U.S. Senate
2013-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 39
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2013
			Ms. Landrieu, from the
			 Committee on Small Business and
			 Entrepreneurship, reported the following original resolution;
			 which was referred to the Committee on
			 Rules and Administration
		
		RESOLUTION
		Authorizing expenditures by the Committee on Small
		  Business and Entrepreneurship for March 1, 2013 through September 30,
		  2013.
	
	
		1.General authority
		In
			 carrying out its powers, duties, and functions under the Standing Rules of the
			 Senate, in accordance with its jurisdiction under rule XXV of the Standing
			 Rules of the Senate, including holding hearings, reporting such hearings, and
			 making investigations as authorized by paragraphs 1 and 8 of rule XXVI of the
			 Standing Rules of the Senate, the Committee on Small Business and
			 Entrepreneurship (in this resolution referred to as the
			 committee) is authorized from March 1, 2013 through September
			 30, 2013, in its discretion—
			(1)to make expenditures from the contingent
			 fund of the Senate;
			(2)to employ personnel; and
			(3)with the prior consent of the Government
			 department or agency concerned and the Committee on Rules and Administration,
			 to use on a reimbursable or nonreimbursable basis the services of personnel of
			 any such department or agency.
			2.Expenses for
			 period ending September 30, 2013The expenses of the committee for the period
			 March 1, 2013, through September 30, 2013, under this resolution shall not
			 exceed $1,524,917, of which amount—
			(1)not to exceed
			 $25,000 may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 72a(i))); and
			(2)not to exceed
			 $10,000 may be expended for the training of the professional staff of the
			 committee (under procedures specified by section 202(j) of the Legislative
			 Reorganization Act of 1946).
			3.Expenses and
			 agency contributions
			(a)Expenses of the
			 committee
				(1)In
			 generalExcept as provided in
			 paragraph (2), expenses of the committee under this resolution shall be paid
			 from the contingent fund of the Senate upon vouchers approved by the chairman
			 of the committee.
				(2)Vouchers not
			 requiredVouchers shall not
			 be required—
					(A)for the
			 disbursement of salaries of employees paid at an annual rate;
					(B)for the payment
			 of telecommunications provided by the Office of the Sergeant at Arms and
			 Doorkeeper;
					(C)for the payment
			 of stationery supplies purchased through the Keeper of the Stationery;
					(D)for payments to
			 the Postmaster of the Senate;
					(E)for the payment
			 of metered charges on copying equipment provided by the Office of the Sergeant
			 at Arms and Doorkeeper;
					(F)for the payment
			 of Senate Recording and Photographic Services; or
					(G)for payment of
			 franked mail costs by the Sergeant at Arms and Doorkeeper, United States
			 Senate.
					(b)Agency
			 contributionsThere are
			 authorized such sums as may be necessary for agency contributions related to
			 the compensation of employees of the committee from March 1, 2013 through
			 September 30, 2013, to be paid from the appropriations account for
			 Expenses of Inquiries and Investigations of the Senate.
			
